                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 9:19-CV-80619-ROSENBERG/REINHART

BANKERS STANDARD
INSURANCE COMPANY,

       Plaintiff,

v.

CAMERON THOMPSON, et al.,

       Defendants.
                                                   /

                      ORDER DENYING DEFENDANT CAMERON
                    THOMPSON’S MOTION TO DISMISS COMPLAINT

       THIS CAUSE comes before the Court on Defendant Cameron Thompson’s Motion to

Dismiss Complaint for Declaratory Relief and Damages. DE 20. The Court has carefully

considered the Motion, Plaintiff’s Response thereto [DE 23], Defendant’s Reply [DE 24], and the

record, and is otherwise fully advised in the premises. For the reasons set forth below, the Motion

to Dismiss is denied.

       Plaintiff brought this action seeking a declaration that it has no duty to defend or indemnify

Defendant Thompson in an underlying state lawsuit related to injuries that he allegedly caused

Clayton Kelly, the son of Defendants Robert and Jana Kelly. DE 1. Although Defendant

Thompson at first contends in his Motion to Dismiss that the Complaint “fails to state a cause of

action on which relief can be granted,” he then goes on to argue that this case presents no justiciable

controversy. DE 20 at 1, 3. Because the requirement of an actual controversy is one of a court’s

subject matter jurisdiction, the Court construes the Motion to Dismiss as brought under Fed. R.

Civ. P. 12(b)(1). See Medimmune, Inc. v. Genentech, Inc., 549 U.S. 118 (2007).
       Defendant Thompson gives two reasons for dismissal of the Complaint, neither of which

has merit. First, he points out that Plaintiff currently is defending him in the underlying lawsuit

under a reservation of rights. See DE 1 at 9. He argues that, from that fact, it follows that Plaintiff

must believe that it might have a duty defend because “[i]f the facts were so crystalized that a

determination of coverage could easily be made, then it is unlikely that [Plaintiff] would be

defending,” and a duty to defend exists when there is any doubt about the duty to defend. DE 20

at 4. Proceeding under a reservation of rights, however, is not a concession of the duty to defend.

See AIX Specialty Ins. Co. v. Members Only Mgmt., LLC, No. 18-60471, 2018 WL 5313882, *2

(S.D. Fla. Oct. 26, 2018) (“[I]t is common practice for insurance companies to defend its insured

in a lawsuit under a reservation of rights. Proceeding under a reservation of rights, in and of itself,

is not a concession of coverage.”); Accident Ins. Co. v. Greg Kennedy Builder, Inc., 159 F. Supp.

3d 1285, 1289 n.4 (S.D. Ala. 2016) (“The defendants have not explained (and the Court cannot)

their odd position that an insurer with the power and the desire to cease providing a defense fails

to present an actual controversy when it seeks a declaration that it owes no duty to defend.”).

       Second, Defendant Thompson asserts that resolving this lawsuit will “invade the province”

of the state court in the underlying lawsuit because this Court will need to make factual

determinations about the incident at issue in the underlying lawsuit. DE 20 at 5. It is incorrect

that this Court will need to make factual determinations that invade the province of the state court.

“Under Florida law, the general rule is that an insurance company’s duty to defend an insured is

determined solely from the allegations in the complaint against the insured, not by the true facts

of the cause of action against the insured, the insured’s version of the facts or the insured’s

defenses.” State Farm Fire & Cas. Co. v. Steinberg, 393 F.3d 1226, 1230 (11th Cir. 2004);

see also Addison Ins. Co. v. 4000 Island Boulevard Condo. Ass’n, 721 F. App’x 847, 854 (11th Cir.




                                                  2
2017) (“Under Florida law, the determination of an insurer’s duty to defend falls under the

so-called ‘eight corners rule,’ the name of which refers to the four corners of the insurance policy

and the four corners of the underlying complaint.”).

        Defendant Thompson correctly points out that Plaintiff’s duty to indemnify cannot be

resolved unless and until he is held liable in the underlying lawsuit. See Smithers Constr., Inc. v.

Bituminous Cas. Corp., 563 F. Supp. 2d 1345, 1348 (S.D. Fla. 2008) (“An insurers duty to

indemnify is not ripe for adjudication in a declaratory judgment action until the insured is in fact

held liable in the underlying suit.” (quotation marks omitted)). Therefore, should it be determined

that Plaintiff has a duty to defend, the Court will not consider whether Plaintiff also has a duty to

indemnify until final disposition of the underlying lawsuit. See Evanston Ins. Co. v. Heeder, 490 F.

App’x 215, 217 (11th Cir. 2012) (“The duty to defend is broader than the duty to indemnify.

Accordingly, where an insurer has no duty to defend, it has no duty to indemnify.” (citation

omitted)).

        For the foregoing reasons, Defendant Thompson’s Motion to Dismiss Complaint for

Declaratory Relief and Damages [DE 20] is DENIED. Defendant Thompson shall file an Answer

to the Complaint by September 16, 2019.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 9th day of

September, 2019.




                                                       _______________________________
                                                       ROBIN L. ROSENBERG
                                                       UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record




                                                 3
